El Juez Pbesidente SeñoR del Tobo,
emitió la opinión del tribunal.
Cinco errores señala el apelante para pedir la revoca-ción de la sentencia. - Sólo analizaremos uno. Se trata de un caso de acometimiento y agresión con circunstancias agra-vantes. Se imputó al acusado el hecho de haber acometido y agredido con un revólver a Juan Torres y fué condenado por la corte municipal. Apeló y también fué condenado por la corte de distrito que le impuso una multa de cincuenta dólares o sea la pena mínima que fija la ley. El acusado alegó que había actuado en legítima defensa, y sostiene que al no apreciarlo así erró la corte sentenciadora. Examine-mos la prueba.
La de cargo consistió en las declaraciones de Ramón Ríos, Juan López y Gabriel Torres.
Ríos es un policía que acudió al sitio en la noche del suceso y sostiene que el acusado le “confesó que le había pegado unos tiros a Juancho Torres.”
El testigo López dijo: “Estando conversando con el dueño del cafetín y Juan Torres, en una discusión que te-nía Juan Torres con Evarista Cordero, apareció Susano Campán, en actitud violenta, como queriendo ocultar una mano, como el que va a cometer algún hecho, y en esa ac-titud, Torres, que estaba parado conversando con Evarista Cordero, le tiró una pescozada a Susano Campán, y éste sacó un revólver y le disparó un tiro. Que Juan Torres y él son muy amigos; es mi compadre; que él, Juan Torres y Gabriel Torres fueron acusados en la Corte Municipal de San Sebastián .... los acusaron por acometi-miento y agresión en contra de Susano Campán; Juan Torres fué condenado en ese caso, condenaron a Juan Torres porque le dió a Susano Campán; a él no lo condenaron ni a Gabriel Torres tampoco, no le dieron ni acometieron a nadie.”
*109Y Gabriel Torres, hijo de Juan, declaró: “Se encon-traba el señor Juan Torres en una discusión con la señora Evarista Cordero y durante la discusión bajó el señor Cam-pan .... en una actitud violenta a tomarle el parecer al padre mío, y cuando bajó así furioso con intenciones basta de darle .... el señor Juan Torres le dió una bofetada a él, y entonces el señor Campan hizo uso de un revólver y le disparó un tiro.” En la discusión lo primero que dijo doña Evarista, mujer del acusado, al padre del decla-rante que hablaba en la calle frente a la casa de doña Eva-rista con unos amigos de que las rentas de la casa le co-rrespondían a él, fue que se fuera a dormir, ‘entonces él le contestó que él era libre y que ella no tenía que mandar, en él,’. . . . entonces ella dijo que él hacía mejor yéndose a dormir y no dando que hacer y pidiendo dinero que no era de él, y él dijo que sí, que el dinero era de él, porque aque-lla casa que rentaba aquel dinero era de su propiedad, y como luego ella le dijo que aquella casa era de ella, enton-ces él le contestó que si ella la quería coger, que si se la quería robar, entonces era de ella.”
Al terminar Torres, dijo el Fiscal: “Renuncio al resto de la prueba por ser acumulativa.” Al comenzar la prác-tica de su prueba introduciendo a Evarista Cordero, la de-fensa se expresó así: “Deseo que se haga constar en ré-cord que esta testigo y otros más son testigos que figuran en la acusación, como testigos de cargo; que el Honorable Fiscal ha hecho constar que renuncia a ellos por ser prueba acumulativa, y que los traemos para demostrar que no era tal prueba acumulativa.”
Evarista Cordero dijo, en parte: “Vive en la calle Mu-ñoz Rivera del pueblo de San Sebastián, conoce a Susano Campán, es su esposo; el día 15 de noviembre del año pa-sado a las once de la noche estábamos nosotros durmiendo, ya nos habíamos acostado y al poco rato de acostados llegó Juan Torres al cafetín ‘El Tapao’ que está en los bajos de la casa donde vivimos: llegó Juan Torres y empezó a dar-*110nos insultos desde abajo a mí y a mi esposo; los insultos eran palabras indecorosas, qne no me atrevo, a decirlas ante la corte, entonces yo me levanté, me tiré nna sábana por en-cima, salí al balcón y le llamé la atención dieiéndole: ‘Oye, Juanito, no esté provocando de esa manera qne son las once de la noche, ¿qué dirá el público?;’ y con palabras más re-sonantes siguió los insultos; entonces yo me retiró para atrás y mi marido (el acusado) se levantó y se tiró abajo, y yo fui al balcón otra vez para -ver qué le iba a decir Su-sano a Juan Torres y lo que le iba a contestar éste, y Susano le dijo: ‘mira, oye, Juanito, no estés provocando la opinión mía en la calle’ y Juanito Torres le contestó con una gas-natada en la cara, y se fueron a las manos, y yo corrí aden-tro a vestirme, y cuando me vestí y puse los zapatos, al ba-jar a la calle ya había pasado la cuestión.”
Alfonso Rivera, otro testigo renunciado por el fiscal, tam-bién en parte, dijo: “Y al decirle Evarista que se fuera a dormir, Juan Torres le contestó que se callara, que ella era una bruja y que se había ido para Arecibo a correr con ese chulo; al decir ‘ ese chulo ’ se refería a Susano Campán, .... y al decir eso Susano bajó de arriba y le dijo: ‘Oye, Jua-nito, déjate de estar mencionando mi nombre’ y Torres le contestó que no era con él, y vuelve Campán y le dice: ‘sí, tú mencionaste mi nombre’ y dice ‘no es contigo’ y al de-cirle ‘no es contigo’ le tiró una pescozada, y se agarraron los dos; estando agarrados vi que Grabriel Torres estaba sentado en una silla de esas que sé cierran y entró partiendo así (el testigo levanta una silla en alto) y Susano empezó a dar vueltas; G-abriel Torres con la silla levantada se dirijía a Susano Campán, y Susano y Juanito dando vueltas; y Juancho López también iba para encima de ellos, y entonces Susano sacó el revólver y disparó para los pies, para el suelo, y ahí salió herido Juan Torres.”
El testigo Manuel Méndez Liciaga, farmacéutico, dijo que oyó cuando Torres insultaba a la señora Cordero, “en ese momento bajó Campán y le dijo á Juan Torres que no debe-*111ría atacarle su opinión en esa forma y Juan Torres le dijo: ‘Qué, tú no eres más que un chulo’ y le dió una pescozada, y Susano Campán se le fue encima también y se agarraron; allí estaba en unión de Juan Torres.su hijo Gabriel y tam-bién Juancho López, y Gabriel Torres cogió una silla y se le fue encima a Susano Campán, y Juan Torres también se abalanzó hacia él ... . pero éste trataba de huir, iba de un sitio para otro tratando de escapar el golpe, hasta que por último sacó el revólver y le apuntaba a Juan Torres dicién-dole: ‘que no le quería tirar,’ pero Juan Torres le decía: ‘Qué, tú no tiras nada, tú no eres más que un cobarde, un chulo y cobarde,’ hasta que entonces Susano Campán le dis-paró un tiro por una pierna.”
El testigo P. E. Rodríguez Rabell, que como el anterior bajó del Casino al sentir el escándalo, describe los hechos en forma parecida. Por último declaró en su defensa el pro-pio acusado.
A nuestro juicio de la prueba surge clara la legítima defensa del acusado. No debe olvidarse que el Fiscal suprimió voluntariamente dos testimonios y que existe la siguiente presunción, — que se vió aquí confirmada en la realidad- — , “Que toda evidencia voluntariamente suprimida resultará adversa si se ofreciere.” Artículo, 102, inciso 5, de la Ley de Evidencia (Comp. 1911, p. 311).
Juan Torres insultó a la esposa del acusado y éste bajó en actitud más o menos violenta como es natural. La agresión de que fué objeto el acusado no estuvo justificada, y prescindiendo de que fuera atacado no por tres sino por uno, usó de un derecho que la ley le garantiza al disparar su revólver en la forma en que lo hizo.

La sentencia condenatoria contra él dictada debe en tal virtud revocarse y dictarse otra declarándolo absuelto del de-lito que se le imputa.